DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/17/2022.
	
Status of Rejections
All previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments. 

Claim(s) 1-3, 5, 6, and 21 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creeth (GB 2570672 A) in view of Sun et al (“A comparative study on photoelectrochemical performance of TiO2 photoanodes enhanced by different polyoxometalates”, Electrochemistry Communications, 30, 2013, pages 38-41) as evidenced by Carriazo et al (“Tungstophosphoric acid supported on polycrystalline TiO2 for the photodegradation of 4-nitrophenol in aqueous solution and propan-2-ol in vapour phase”, Applied Catalysis A: General, 356 (2009) 172–179). 

Claim 1: Creeth discloses an electrocatalytic device (see e.g. abstract of Creeth), comprising: 
an electrode disposed in a solution (see e.g. abstract of Creeth), 
a plurality of POMs being electrocatalysts for forming a high-valence metal ion (see e.g. page 7 and page 13, paragraph 4 of Creeth), 
the high-valence metal ion being Ce(IV) (see e.g. page 6, Table 1 of Creeth), 
the solution further comprising reactants for forming the high-valence metal ion (see e.g. page 8, paragraphs 3-6 of Creeth)

Creeth does not explicitly teach the following limitations: 
The electrode is a porous transparent electrode, 
the porous transparent electrode comprising a film comprising a plurality of semiconducting nanoparticles and the plurality of polyoxometalates (POMs) bonded to a surface of the semiconducting nanoparticles.

Creeth teaches that the POMs can be bound to a solid surface in the electrolyte (see e.g. page 13, paragraph 2 of Creeth) and the POMs can be the following:

    PNG
    media_image1.png
    388
    615
    media_image1.png
    Greyscale

Sun discloses an electrocatalytic device (see e.g. abstract of Sun) comprising a plurality of POMs bounded to the surface of semiconducting nanoparticles (POMs and nanostructured TiO2, see e.g. connecting paragraph of pages 38 and 39 of Sun, as evidenced as well by Fig 7 of Carriazo, which Sun incorporates). The nanoparticles are bound to the surface of a porous transparent electrode (glass and FTO, see e.g. connecting paragraph of pages 38 and 39 of Sun). The POMs comprise [α-P2W18O62]6- (see e.g. connecting paragraph of pages 38 and 39 of Sun), which overlaps with the POMs taught in Creeth. 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Creeth to use the POM support system described in Sun because the system of Sun is suitable for immobilizing the POMs taught in Creeth onto a surface to be submerged in an electrolyte.  

Sun discloses the following about forming the electrode in the connecting paragraph of pages 38 and 39:
Preparation of the composite films: The POMs/TiO2 paste was prepared with 0.2 g of the sample in ethanol (2 mL), acetylacetone (50 μL) and Triton X (30 μL). Then, the mixture was homogenized in an ultrasonic bath. The paste was coated over fluorine-doped tin oxide (FTO) glass by doctor blade technique. After air drying, the POMs/TiO2 film was annealed at 673 K for 30 min. 
The instant invention discloses the following on page 2:
The semiconducting nanoparticles bond to the POM through a combination of electrostatic interactions and hydrogen-bonding between surface metal-oxygen atoms, and POM oxygen atoms… Another embodiment of the invention is directed to a method of preparing the porous transparent electrode where a substrate comprising a film of semiconducting nanoparticles is soaked or otherwise contacted with a solution of the POM for a sufficient period or time such that the POM is bonded to the semiconductor surface and residual solution is removed from the porous transparent electrode. The solution can be an aqueous acid solution or an organic solvent solution.
Sun teaches a similar method of bonding the POMs to the semiconductor as that of the instant invention, and thus would be expected to have the same results, such as the plurality of POMs being bonded to the semiconductor nanoparticles with metal-oxygen- metal bonds via electrostatic interactions and hydrogen bonding between the semiconductor nanoparticles and the plurality of POMs.

Claim 2: Creeth in view of Sun teaches that the semiconducting nanoparticles comprise titanium dioxide (TiO2) (see e.g. abstract of Sun).

Claim 3: Creeth in view of Sun teaches that each POM of the plurality of POMs comprises [α-P2W18O62]6- (see e.g. page 7 of Creeth and connecting paragraph of pages 38 and 39 of Sun).

Claim 5: Creeth in view of Sun teaches that each POM of the plurality of POMs is in a protonated form (see e.g. page 7 of Creeth and connecting paragraph of pages 38 and 39 of Sun).

Claim 6: Creeth in view of Sun teaches that each POM of the plurality of POMs is ion paired with an alkali metal cation (see e.g. “X” on page 7 of Creeth and connecting paragraph of pages 38 and 39 of Sun).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creeth in view of Sun as applied to claim 1 above, and in further view of Noack et al (“The Chemistry of Redox-Flow Batteries”, Angewandte Reviews, 54, 2015, pages 9776-9809).

Claim 21: Creeth in view of Sun does not explicitly teach that the solution comprises reactants for forming a the high-valence metal ion being Am(IV), Am(V), or Am(VI). Creeth discloses that the reactants mediator couple (see e.g. page 6 of Creeth). 

Creeth teaches the metal ions are used mediator couples and lists cerium as an example (see e.g. page 9, paragraph 5 of Creeth). Noack teaches mediator couples for similar reversible electrolytic devices (“redox flow batteries”. see e.g. abstract of Noack) and states Am(IV) is a possible ion to use, but is a slower reaction (see e.g. page 9795, col 2, paragraph starting with “Theoretical” and page 9796, col 1, paragraph starting with “Np” of Noack). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Creeth to use reactants for forming Am(IV) because Noack teaches that Am can be used as a mediator couple in situations were slower reactions are suitable. 

Response to Arguments
Applicant’s arguments filed on 08/15/2022 with respect to the rejection(s) of the claim(s) under 35 USC 102 over Sun et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Creeth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795